292 F.2d 702
J. C. TAYLOR, Warden, United States Penitentiary,Leavenworth, Kansas, Appellant,v.James K. WARREN, Appellee.
No. 6680.
United States Court of Appeals Tenth Circuit.
June 23, 1961.

Appeal from the United States District Court for the District of Kansas; Arthur J. Stanley, Jr., Judge.
Howard A. Glickstein, Atty., Dept. of Justice, Washington, D.C.  (Burke Marshall, Asst. Atty. Gen., Newell A. George, U.S. Atty., Kansas City, Kan., and Harold H. Greene, Atty., Dept. of Justice, Washington, D.C., on the brief), for appellant.
No appearance for appellee.
Before PHILLIPS, PICKETT and LEWIS.
PER CURIAM.


1
Under facts not materially different from the facts in Taylor v. Simpson, 10 Cir., 292 F.2d 698, the instant case presents the same issue of law decided in the Simpson case.  On authority of the Simpson case, the order in the instant case is reversed and the cause remanded, with instructions to vacate the order, remand Warren to the custody of the Warden and issue appropriate process to take Warren into custody and deliver him to the Warden.